IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mark A. Williams,                              :
                                               : No. 2381 C.D. 2014
                             Petitioner        : Submitted: July 2, 2015
                                               :
                      v.                       :
                                               :
Unemployment Compensation                      :
Board of Review,                               :
                                               :
                             Respondent        :


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                                          FILED: August 25, 2015

              Mark A. Williams (Claimant) petitions for review, pro se, of the
November 25, 2014, order of the Unemployment Compensation Board of Review
(UCBR) affirming a referee’s decision to deny Claimant unemployment
compensation (UC) benefits under section 401(a) of the Unemployment
Compensation Law (Law)1 and section 204(b) of the Workers’ Compensation Act
(Act).2 We affirm.

       1
          Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§801(a). Section 401(a) of the Law, 43 P.S. §801(a), provides that in order to qualify for UC
benefits, an employee must have been paid wages for employment within his base year.

       2
         Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §71(b). Section 204(b) of the Act, 77
P.S. §71(b), provides that for the purposes of determining eligibility for UC benefits, an employee
who fails to meet the monetary and credit week requirements under section 401(a) of the Law, 43
(Footnote continued on next page…)
               Claimant was employed as a full-time workers’ compensation claims
representative with Comp Services, Inc. (Employer) from April 21, 2010, through
November 26, 2011. On October 3, 2011, Claimant sustained a work-related injury
in the form of anxiety and stress after being suspended by Employer on October 3,
2011, and subsequently fired on November 26, 2011. As a result of the work-related
injury, Claimant and Employer entered into a Compromise and Release Agreement
(Agreement) on December 18, 2012.3 (Referee’s Findings of Fact, Nos. 1, 4-5; N.T.,
9/15/14, at 5.)


               Claimant initially filed for UC benefits on February 3, 2013, and the
service center determined that Claimant was financially ineligible for benefits on
February 7, 2013.4         (Referee’s Findings of Fact, No. 6.)              The service center
subsequently vacated the February 7, 2013, determination on February 14, 2013, for
further investigation. On February 28, 2013, Claimant called the service center to
inform it of an impending surgery and that he would not be able and available for
work. (N.T., 9/15/14, at 9.) The service center allegedly informed Claimant that

(continued…)

P.S. §801(a), due to a work-related injury that is compensable under the Act, may elect to have his
base year consist of the four complete calendar quarters immediately preceding the date of the
work-related injury.

       3
          In the Agreement, Employer specifically denied that Claimant suffered a work-related
injury, but agreed to pay Claimant a specific sum in exchange for Claimant’s release of Employer
from further liability. (Agmt., 12/18/12, at 2-3.)

       4
         The referee incorrectly lists Claimant’s initial filing as February 7, 2013, not February 3,
2013. (Referee’s Findings of Fact, No. 6.) This error, however, is de minimis and does not affect
the outcome of this case. See Skurkey v. Workmen’s Compensation Appeal Board (Foster-Wheeler
Corporation), 531 A.2d 883, 886 n.3 (Pa. Cmwlth. 1987).


                                                 2
Claimant could not file for UC benefits while he was not able and available for work,
but could re-open his claim once he was released to return to work. (Id.) On June 16,
2014, Claimant was declared able and available for work. (Referee’s Findings of
Fact, No. 7.)


                On July 10, 2014, Claimant contacted the service center to reactivate his
application for UC benefits dated February 3, 2013. However, the benefit year for
Claimant’s February 3, 2013, application had expired during the week ending
February 8, 2014. As a result, the service center opened a new application for UC
benefits effective July 6, 2014, establishing a base-year period of April 1, 2013,
through March 31, 2014. (Id., Nos. 2-3, 8-10.)


                On August 8, 2014, the service center found Claimant financially
ineligible and disapproved UC benefits under section 401(a) of the Law, 43 P.S.
§801(a), and section 204(b) of the Act, 77 P.S. §71(b), for Claimant’s July 6, 2014,
application.     Claimant appealed, and the referee held a hearing at which only
Claimant appeared and testified.


                The referee determined that:

                      [b]y entering into the . . . Agreement there is a
                presumed assumption, the [C]laimant was voluntarily
                separating [from] his employment with [Employer], in
                December of 2012.[5] In order to utilize the provisions of

       5
        We note that this statement is incorrect. Entering into a compromise and release
agreement does not invoke a presumption that a claimant has voluntarily separated from his or her
employment. See Marinos v. Unemployment Compensation Board of Review, (Pa. Cmwlth., No.
1819 C.D. 2013, filed June 11, 2014), slip op. at 8-9 (stating that “[w]e do not hold that merely
(Footnote continued on next page…)
                                               3
              [s]ection 204([b]) of the . . . Act, the [C]laimant’s financial
              ineligibility for benefits must be as the direct result of
              receiving Worker’s [sic] Compensation during the base year
              as the result of a work-related injury. Because the . . .
              Agreement was made well before the base year time period
              on this application, the [r]eferee cannot conclude that the
              [C]laimant’s lack of base year wages was the result of the
              receipt of Worker’s [sic] Compensation due to the work-
              related injury, therefore, the [C]laimant [is] not entitled to
              an alternate base year on the application for benefits in
              question.

(Referee’s Determination, 9/26/14, at 2.) The referee further noted that the service
center was correct in not reactivating Claimant’s initial application of February 3,
2013, and in treating his request for reactivation as a new claim because the 52-week
claim period for the February 3, 2013, application had expired. (Id.)


              The referee affirmed the service center and found Claimant financially
ineligible for UC benefits under section 401(a) of the Law, 43 P.S. §801(a), and for
an alternate base year under section 204(b) of the Act, 77 P.S. §71(b). Claimant
appealed to the UCBR, which, on November 25, 2014, adopted and incorporated the
referee’s findings and conclusions and affirmed. The UCBR also determined that the




(continued…)

because Claimant signed a compromise and release agreement he is ineligible for unemployment
compensation benefits”); see also Dotterer v. School District of the City of Allentown, 92 A.3d 875,
884 & n.6 (Pa. Cmwlth. 2014) (stating that an unpublished opinion may be cited for its persuasive
value). However, in this case it is irrelevant because Employer terminated Claimant before the
Agreement was executed.


                                                 4
record was sufficient to render a decision and denied Claimant’s request to
supplement the record. Claimant now petitions this court for review.6


               Claimant contends that the UCBR erred in determining Claimant was
financially ineligible for UC benefits under section 401(a) of the Law, 43 P.S.
§801(a), because he was eligible for an alternate base year under section 204(b) of the
Act, 77 P.S. §71(b).7 Claimant states that he filed for UC benefits when he became
able and available for work and, thus, his initial application for benefits should have
been reactivated.8 We disagree.


               Pursuant to section 4(b) of the Law, a ‘benefit year’ is comprised of 52
consecutive weeks, beginning on the date the application for UC benefits is filed. 43


       6
         Our scope of review is limited to determining whether constitutional rights were violated,
whether an error of law was committed, or whether the necessary findings of fact are supported by
substantial evidence. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §704.

       7
          We note that Claimant raises additional contentions that he fails to develop in his brief.
Claimant fails to develop the contentions that he was unable to confront witnesses at the referee’s
hearing, and that the referee’s decision was biased “maybe because of [Claimant’s] ethnicity or due
to his previous employment with . . . the Commonwealth[’s] . . . workers’ compensation third-party
administrator.” (Cl.’s Br. at 11.) These assertions, without a developed argument, are waived.
Commonwealth v. Spontarelli, 791 A.2d 1254, 1259 n.11 (Pa. Cmwlth. 2002) (“Mere issue spotting
without analysis or legal citation to support an assertion precludes our appellate review of this
matter”); Rapid Pallet v. Unemployment Compensation Board of Review, 707 A.2d 636, 638 (Pa.
Cmwlth. 1998) (“Arguments not properly developed in a brief will be deemed waived by this
[c]ourt”). However, a review of the record reveals that Claimant was provided the opportunity to
present testimony and evidence pertaining to his July 2014 application for benefits, that Claimant
was the only witness at the hearing, and that the referee’s decision was not biased. Thus, Claimant
received a full and fair hearing before the referee. See 34 Pa. Code §101.21(a).

       8
         We note that it is not necessary to reactivate the February 3, 2013, application in order for
section 204(b) of the Act, 77 P.S. §71(b), to apply.


                                                  5
P.S. §753(b). Here, Claimant’s initial claim, filed on February 3, 2013, expired after
52 weeks and, thus, was no longer valid when Claimant asked that his initial
application be reactivated. See id. Claimant was, however, permitted to file a new
claim at the expiration of his previous benefit year. Id.; see Daman v. Unemployment
Compensation Board of Review, 840 A.2d 457, 458 (Pa. Cmwlth. 2004) (stating that
when a benefit year ends, a claimant is required to file another application for
benefits because it is a new benefit year).       The service center properly treated
Claimant’s request to reactivate his initial application as a new claim.


             In order to qualify for UC benefits under section 401(a) of the Law, 43
P.S. §801(a), an employee must, within his base year, be paid wages for employment,
as required by section 404(c) of the Law, 43 P.S. §804(c). Claimant failed to meet
his base-year requirement for his initial filing on February 3, 2013, as well as for his
July 6, 2014, filing. Thus, Claimant’s only argument is whether an alternate base
year should be applied pursuant to section 204(b) of the Act, 77 P.S. §71(b).


             Section 204(b) of the Act, 77 P.S. §71(b), provides that an employee
who fails to meet the monetary and credit-week requirements under section 401(a) of
the Law, 43 P.S. §801(a), due to a work-related injury that is compensable under the
Act, may elect to have his base year consist of the four complete calendar quarters
immediately preceding the date of the work-related injury.


             Here, the referee determined that Claimant had a work-related injury.
However, Claimant settled his workers’ compensation claim without establishing that
he suffered an injury that is compensable under the Act. In the Agreement, Employer


                                            6
specifically denies liability for the injury.9 Thus, Claimant did not establish a work-
related injury that is compensable under the Act. Although Claimant wanted to
submit evidence regarding his work-related injury, the UCBR does not have the
“authority to adjudicate the merits of a workers’ compensation claim.” Bosch v.
Unemployment Compensation Board of Review, 55 A.3d 758, 761 (Pa. Cmwlth.
2012).     Therefore, the UCBR correctly determined that Claimant failed to prove that
his work-related injury is compensable under the Act10 and failed to prove his
eligibility for UC benefits under section 401(a) of the Law, 43 P.S. §801(a), and
section 204(b) of the Act, 77 P.S. §71(b).


               Accordingly, we affirm.



                                              ___________________________________
                                              ROCHELLE S. FRIEDMAN, Senior Judge




       9
           The Agreement states in pertinent part: “By entering into this Agreement,
Employer/Carrier in no way admits liability. To the contrary, Employer/Carrier has, at all times in
the past, denied it is liable for this alleged injury and it will continue to deny all such allegations
into the future.” (Agmt., 12/18/12, at 3.)
        10
           We may affirm the UCBR’s decision on any ground. Finfinger v. Unemployment
Compensation Board of Review, 854 A.2d 636, 639 n.6 (Pa. Cmwlth. 2004).


                                                  7
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mark A. Williams,                       :
                                        : No. 2381 C.D. 2014
                         Petitioner     :
                                        :
                    v.                  :
                                        :
Unemployment Compensation               :
Board of Review,                        :
                                        :
                         Respondent     :



                                      ORDER


           AND NOW, this 25th         day of August, 2015, we hereby affirm the
November 25, 2014, order of the Unemployment Compensation Board of Review.



                                        ___________________________________
                                        ROCHELLE S. FRIEDMAN, Senior Judge